               Case 2:20-cv-01903-SPL Document 32 Filed 10/05/20 Page 1 of 1



                                    DISTRICT JUDGE'S CIVIL MINUTES
                          IN THE UNITED STATES DISTRICT COURT
                              DISTRICT OF ARIZONA – PHOENIX
 U.S. District Judge: Steven P. Logan                            Date: October 5, 2020
 Case Number: CV-20-1903-PHX-SPL
 Mi Familia Vota, et al. v. Katie Hobbs

 APPEARANCES: Plaintiffs’ Counsel                                 Defendant’s Counsel
              Zoe Salzman                                         Kara Karlson
              Jonathan S. Abady                                   Linley Wilson
              Joshua Bendor
              John Bonifaz
              Nick Bourland
              Matthew Brinckerhoff
              Gillian Cassell-Stiga
              Ben Clements

 ADDITIONAL APPEARANCES:
 Brett Johnson and Colin Ahler and Anni Foster for:
 Amicus Governor Douglas A. Ducey

 Kory Langhofer and Thomas Basile for:
 Intervenor Republican National Committee and National
 Republican Senatorial Committee
ORAL ARGUMENT HELD:

Oral argument is held on Plaintffs’ Motion for Preliminary Injunction (Doc. 2).

IT IS ORDERED taking Plaintiff’s Motion for Preliminary Injunction (Doc. 2) under advisement.




 Deputy Clerk: Lisa Richter
 Court Reporters: Elva Cruz-Lauer                                                 Start: 3:35 PM
                                                                                  Stop: 4:43 PM
                                                                                  Total: 1 hour, 8 mins
